 1   Brian A. Howie (026021)
     brian.howie@quarles.com
 2   QUARLES & BRADY LLP
     Firm State Bar No. 00443100
 3   One Renaissance Square
     Two N. Central Ave.
 4   Phoenix, AZ 85004-2391
     Telephone: (602) 229-5200
 5
     Alex M. Weingarten* (CA 204410)
 6   amweingarten@venable.com
     Celeste M. Brecht* (CA 238604)
 7   cmbrecht@venable.com
     Jeffrey K. Logan* (CA 136962)
 8   jklogan@venable.com
     Steven E. Swaney* (CA 221437)
 9   seswaney@venable.com
     VENABLE LLP
10   2049 Century Park East, Suite 2300
     Los Angeles, CA 90067
11   Telephone: (310) 229-9900
12   Attorneys for Plaintiffs
     Xponential Fitness LLC, AKT Fitness, LLC,
13   Club Pilates Franchise, LLC, CycleBar
     Franchising, LLC, PB Franchising, LLC, Row
14   House Franchise, LLC, Stretch Lab
     Franchise, LLC and Yoga Six Franchise, LLC
15
     *Admitted Pro Hac Vice
16
17                      IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19   Xponential Fitness LLC, a Delaware limited       Case No.: 2:20-cv-01310- DJH
     liability company; AKT Franchise, LLC, a
20
     Delaware limited liability company; Club         STIPULATION OF VOLUNTARY
21   Pilates Franchise, LLC, a Delaware limited       DISMISSAL WITHOUT
     liability company; CycleBar Franchising, LLC,    PREJUDICE
22   an Ohio limited liability company; PB
23   Franchising, LLC, a Delaware limited liability   Fed. R. Civ. P. 41(a)(1)(A)(ii)
     company; Row House Franchise, LLC, a
24   Delaware limited liability company; Stretch
     Lab Franchise, LLC, a Delaware limited
25
     liability company; Yoga Six Franchise, LLC, a
26   Delaware limited liability company,
27
28
 1
                           Plaintiffs,
 2           vs.
 3    Douglas A. Ducey, Governor of the State of
 4    Arizona, in his official capacity; Arizona
      Department of Health Services; and Dr. Cara
 5    M. Christ, in her official capacity as the
      Director for the Arizona Department of Health
 6
      Services,
 7
                           Defendants.
 8
 9        STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

10          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Xponential

11   Fitness LLC, AKT Franchise, LLC, Club Pilates Franchise, LLC, CycleBar Franchising,

12   LLC, PB Franchising, LLC, Row House Franchise, LLC, Stretch Lab Franchise, LLC, and

13   Yoga Six Franchise, LLC, and Defendants Douglas A. Ducey, Cara M. Christ, and the

14   Arizona Department of Health Services (collectively, “the Parties”), hereby stipulate to the

15   dismissal of the above-captioned action without prejudice. The Parties further stipulate that

16   each Party is to bear its own costs and attorneys’ fees.

17          RESPECTFULLY SUBMITTED this 11th day of September, 2020.

18                                              QUARLES & BRADY LLP
                                                Renaissance One
19                                              Two North Central Avenue
                                                Phoenix, AZ 85004-2391
20
                                                By /s/ Brian A. Howie
21                                                 Brian A. Howie
22                                              Alex M. Weingarten* (CA 204410)
                                                amweingarten@venable.com
23                                              Celeste M. Brecht* (CA 238604)
                                                cmbrecht@venable.com
24                                              Jeffrey K. Logan* (CA 136962)
                                                jklogan@venable.com
25                                              Steven E. Swaney* (CA 221437)
                                                seswaney@venable.com
26
27
28                                               -2-
 1   VENABLE LLP
     2049 Century Park East, Suite 2300
 2   Los Angeles, CA 90067
 3   Attorneys for Plaintiffs
     Xponential Fitness LLC, AKT Fitness, LLC,
 4   Club Pilates Franchise, LLC, CycleBar
     Franchising, LLC, PB Franchising, LLC, Row
 5   House Franchise, LLC, Stretch Lab Franchise,
     LLC and Yoga Six Franchise, LLC
 6
     *Admitted Pro Hac Vice
 7
 8   SNELL & WILMER LLP
 9
     By /s/ Brett W. Johnson (with permission)
10      Brett W. Johnson
     Attorneys for Defendant
11   Douglas A. Ducey, Governor of the State of
12   Arizona, in his official capacity

13
     SHERMAN & HOWARD LLC
14
15   By /s/ Gregory W. Falls (with permission)
        Gregory W. Falls
16      Craig A. Morgan
17
     Attorneys for Defendants
18   Arizona Department of Health Services, and Dr.
     Cara M. Christ, in her official capacity as
19   Director of ADHS
20
21
22
23
24
25
26
27
28    -3-
